IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE
                                     Assigned on Briefs June 20, 2001

             STATE OF TENNESSEE v. ANTONIO DWAYNE JOHNSON

                                   Circuit Court for Montgomery County
                                                No. 39375



                          No. M2000-01505-CCA-R3-CD - Filed June 29, 2001


                                                        ORDER

The Appellant, Antonio Dwayne Johnson, appeals, pro se, the sentencing decision of the
Montgomery County Circuit Court revoking his Community Corrections sentence and ordering
service of the sentence in the Department of Correction. On March 12, 1998, the Appellant entered
an "open" guilty plea to the charge of aggravated robbery by use of a deadly weapon, a class B
felony. The trial court subsequently ordered that the Appellant serve his eight year sentence in the
Community Corrections program.1 On March 24, 1999, a violation warrant issued.2 On appeal, the
Appellant argues that the trial court abused its discretion in revoking the Appellant's non-
incarcerative status and placing him in the custody of the Department of Correction. We affirm the
judgment of the trial court pursuant to Rule 20, Tenn. Ct. Crim. App. R.

        On appeal, the State submits that the Appellant has waived all challenges to the revocation
by failing to include the transcript of the revocation hearing in the record. We agree. It is the
Appellant's duty to ensure that the record on appeal contains all of the evidence relevant to those
issues which are the bases of the appeal. See Tenn. R. App. P. 24(b); State v. Banes, 874 S.W.2d
73, 82 (Tenn. Crim. App.1993). This court is unable to consider an issue which is not preserved in
the record for review. See Banes, 874 S.W.2d at 82. Accordingly, the Appellant's failure to include
a complete transcript of the proceedings forming the basis of this appeal results in waiver to any

         1
          Although now rend ered mo ot, we note tha t the trial court’s initial placement of the Appellan t in the Comm unity
Corrections Program was error. The Appellant pled guilty to the violent felony offense of aggravated robbery under
Tenn. Code Ann. § 39-13-402. Accordingly, he is not eligible for the Community Corrections Program under Tenn.
Code Ann. § 40 -36-106 (a). Moreover, because he is statutorily ineligible for probation under Tenn. Code Ann. § 40-35-
303(a), he also is ineligible for Community Corrections placement under Tenn. Code Ann. § 40-36-106 (c) irregardless
of any “special needs.” State v. Boston, 938 S.W.2d 435,438 (Tenn. C rim. App. 1 996); State v. Staten, 787 S.W.2d 934,
936 (Tenn. Crim. App. 1989 ).


         2
           The violation war rant alleged th at "Anton io Johnso n has failed to maintain stable employm ent, failed to pay
court costs, failed to perform community service work, failed to report to the Day Reporting Center for group sessions,
failed to rema in arrest free, (D efendant wa s arrested o n Marc h 18, 199 9 for Rap e)."
challenge of the lower court's rulings. See generally State v. Ballard, 855 S.W.2d 557, 560-61
(Tenn. 1993) (Appellant's failure to provide this court with a complete record relevant to the issues
presented for review constitutes a waiver of the issue); State v. Draper, 800 S.W.2d 489, 493 (Tenn.
Crim. App. 1990) (appellate court is precluded from considering an issue when the record does not
contain a transcript of what transpired in trial court with respect to that issue).

        Moreover, the decision to revoke a Community Corrections sentence rests within the sound
discretion of the trial court and that decision will not be disturbed on appeal unless there is no
substantial evidence to support the trial court's conclusion that a violation has occurred. See State
v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991); see also Tenn. Code Ann. § 40-36-106(e)(4). (Supp.
1999). In the absence of an adequate record on appeal, this court presumes the trial court's rulings
were supported by sufficient evidence. See State v. Oody, 823 S.W.2d 554, 559 (Tenn. Crim. App.
1991).

        For these reasons, the judgment of the Montgomery County Circuit Court is affirmed in
accordance with Tenn. Ct. Crim. App. R. 20. It appearing that the appellant is indigent, the costs of
this appeal will be paid by the State of Tennessee.



                                                      ___________________________________
                                                      DAVID G. HAYES, JUDGE


                                                      ___________________________________
                                                      THOMAS T. WOODALL, JUDGE


                                                      ____________________________________
                                                      L. T. LAFFERTY, SENIOR JUDGE




                                                -2-